Case 1:20-cv-21108-AMC Document 121 Entered on FLSD Docket 09/09/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 20-cv-21108-UU

  MARTA REYES, et al.,

         Plaintiffs,

  v.

  PEOPLE’S REPUBLIC OF CHINA, et al.,

        Defendants.
  __________________________________________/

                                               ORDER

         THIS CAUSE comes before the Court upon a sua sponte examination of the record. The

  Court has considered the pertinent portions of the record and is otherwise fully advised in the

  premises.

         Since the inception of this case, David Andrew Christenson has filed multiple so-called

  “amicus briefs,” which have no relevancy whatsoever to the instant action. The Court has issued

  several orders striking Mr. Christenson’s filings and has expressly warned Mr. Christenson that he

  may be subject to an anti-filing injunction. See D.E. 52; D.E. 66; D.E. 77; D.E. 96. But Mr.

  Christenson continues to clog the docket with irrelevant, redundant, and immaterial filings. The

  Court has tolerated Mr. Christenson’s actions long enough. The docket is the record of official

  proceedings in this case and must be maintained in an orderly fashion for the benefit of the parties

  and the public. Accordingly, it is hereby

         ORDERED AND ADJUDGED that D.E. 97, D.E. 98, D.E. 99, D.E. 100, D.E. 101, D.E.

  102, D.E. 103, D.E. 104, D.E. 105, D.E. 106, D.E. 107, D.E. 108, D.E. 109, D.E. 110, D.E. 111,
Case 1:20-cv-21108-AMC Document 121 Entered on FLSD Docket 09/09/2020 Page 2 of 2




  D.E. 112, D.E. 113, D.E. 114, D.E. 115, D.E. 116, D.E. 117, D.E. 118, D.E. 119, and D.E. 120 are

  STRICKEN. It is further

         ORDERED AND ADJUDGED that the Clerk is directed not to docket any further

  submissions by Mr. Christenson in this case without prior Court approval.

         DONE AND ORDERED in Chambers, Miami, Florida, this _9th_ day of September, 2020.




                                              __________________________________
                                              URSULA UNGARO
                                              UNITED STATES DISTRICT JUDGE
  Copies furnished:
  All counsel of record
